Exhibit 10.1

 

[ex1001_image1.jpg] 

 

Sullivan County Recording Page



1

 

 

[ex1001_image2.jpg] 

Satisfaction of Mortgage Wells Fargo Bank, National Association, Boreal Water
Collection, A.T. Reynolds & Sons $2,900,000.00



2

 

 

[ex1001_image3.jpg]

Dated August 21, 2013 $2,650,000.00 Consolidated by a Mortgage Consolidation,
Modification and Extension Agreement/



3

 

 

[ex1001_image4.jpg] 

County Clerk’s Recording Page Assignment of Leases/Rents

 



4

 

 

[ex1001_image5.jpg] 

Termination of Assignment of Leases and Rents August 21, 2013 by Wells Fargo
Bank, Boreal Water Collection,

 

 

5

